DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on April 13, 2022.  In virtue of this amendment:
Claims 2-3 are cancelled; and thus,
Claims 1 and 4-20 are now pending in the instant application.
Allowable Subject Matter
Claims 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
An intelligent auxiliary lighting system for a movable platform, comprising … “wherein the light source control device is configured to control turning on the light source under a condition that the shortest distance between the movable platform and an object in the surrounding environment where the movable platform is located among the distance information is less than a predetermined distance threshold, or a distance between the movable platform and a target object in the surrounding environment where the movable platform is located among the distance information is less than a predetermined distance threshold”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 4-9 and 18-19 are allowed as being dependent on claim 1).
An intelligent auxiliary lighting system for a movable platform, comprising … “wherein the controlling the brightness of the light source based on the distance information comprises capturing an image by the photographing device on the movable platform, and adjusting the brightness of the light source so that brightness of an object corresponding to the shortest distance in the image or brightness of a target object in the image is within a predetermined range”, in combination with the remaining claimed limitations as claimed in independent claim 10 (claims 11-17 are allowed as being dependent on claim 10).
An intelligent auxiliary lighting method for a movable platform … the method comprising … “controlling turning on the light source based on the distance information under a condition that the shortest distance between the movable platform and an object in the surrounding environment where the movable platform is located among the distance information is less than a predetermined distance threshold, or a distance between the movable platform and a target object in the surrounding environment where the movable platform is located is less than a predetermined distance threshold by the light source control device, wherein the predetermined distance threshold is determined based on a speed of the movable platform”, in combination with the remaining claimed limitations as claimed in independent claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Saito – US 5,655,160
Prior art Matsunaga – US 2019/0370568
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        June 22, 2022